Citation Nr: 0620211	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for boils or furuncles, 
other than residual scarring therefrom.

3.  Entitlement to service connection for otitis media and 
externa.  

4.  Entitlement to service connection for recurring 
staphylococcal infections.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2005, at which time issues of the 
veteran's entitlement to service connection for bilateral 
hearing loss and otitis medial and externa were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, for additional development.  An appeal 
involving the veteran's entitlement to service connection for 
boils or furuncles and recurring staphylococcal infections 
were therein noted not to have been perfected, but on remand 
the RO determined otherwise, noting that in fact that the 
veteran has timely perfected his appeal with the submission 
of a written statement on January 12, 2004.  In addition, the 
RO by rating action in December 2005 granted entitlement of 
the veteran to service connection for residual scarring on 
the back and buttocks from boils, otherwise known as 
furuncles, but has continued the appeal for service 
connection for boils based on the veteran's assertions to the 
effect that the boils he now has are the same as those he 
suffered from in service.  Based on the foregoing, 
recharacterization of the issues on appeal, as reflected by 
the entries on the title page of the instant decision, has 
been undertaken.  

By rating decision of March 2006, the RO denied entitlement 
to service connection for a pulmonary insufficiency and for 
tinnitus.  Following notice to the veteran of such action in 
April 2006, a notice of disagreement is not shown to have 
been filed as of the date the RO returned the claims folder 
to the Board.  The veteran has since advanced allegations in 
term of his claim for tinnitus, albeit without indicating an 
intent to appeal the March 2006 denial.  In terms of the 
allegations raised by the veteran in May 2006 correspondence 
regarding his entitlement to service connection for tinnitus, 
such is referred to the RO for any further action deemed 
appropriate.  

The issues of the veteran's entitlement to service connection 
for bilateral hearing loss and otitis media and externa are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Service medical records identify an episode of 
furunculosis, but evidence on file fails to identify 
residuals of such episode, other than scarring for which 
service connection has already been established, or other 
current disablement or a nexus between current disability 
involving boils or furuncles and the veteran's period of 
service.  

2.  Inservice complaints or findings involving a recurrent 
staphylococcus infection are not indicated and there is no 
showing of any current disability resulting from the claimed 
inservice staphylococcus infections.


CONCLUSIONS OF LAW

1.  Boils, other than scarring resulting therefrom, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2005).

2.  Recurrent staphylococcal infections were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in May 
2005.  All of the actions previously sought by the Board 
through its prior development request as to the matters 
herein addressed appear to have been completed in full as 
directed, and neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO in October 2002, and although such 
notice does not fully meet the elements identified in 
Dingess/Hartman, it is shown that notice with respect to the 
elements of that holding was furnished to the veteran in 
April 2006.  Notation is also made that neither the 
appellant-veteran, nor his representative, challenges the 
timing or sufficiency of any requisite notice.  In the 
absence of any objection, and in light of the nature of the 
questions herein presented and the facts of this case, it is 
determined that prejudice would not result to the veteran 
were the Board to enter final decisions as to the claims for 
benefits herein at issue.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  Finally, all available service medical records 
of the veteran have been obtained by the RO following entry 
of the initial determination in January 2003.  As well, all 
pertinent examination and treatment records have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  It is also shown that the 
veteran was afforded a VA medical examination in May 2003, 
despite the absence of any showing of current disability 
regarding boils or staphylococcus infection or nexus of 
either to service, as identified by medical evidence.  Based 
on that fact, and the findings obtained on the May 2003 
evaluation, no further VA medical examination is shown to be 
warranted under the facts of this case.  See 38 C.F.R. 
§ 3.159(c).  In light of the foregoing, it is found that VA 
has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

Service medical records disclose that, in May 1948, the 
veteran received medical treatment for boils on his buttocks, 
for which a diagnosis of multiple furuncles of the buttocks 
was entered.  No further inservice treatment for boils is 
shown and no evidence of boils was present on a discharge 
medical examination in February 1952.  Service medical 
records are wholly negative for complaints, findings, or 
diagnoses of recurring staphylococcal infections.  

Following the veteran's discharge from service, the record 
indicates that, in the 1990s, he was treated for an infection 
of the right knee, following a surgical repair of the 
anterior cruciate ligament.  When evaluated by VA in May 
2003, the veteran reported that he had had no recurrence of 
his inservice boils until recently.  Clinical evaluation 
showed a couple of healing skin lesions of the left buttock, 
which could not be positively identified as a boil in the 
absence of any pyogenic center or elevation.  The pertinent 
diagnosis was of status post furunculosis on the back and 
buttocks in 1948 by subjective history without residuals.  In 
the opinion of the examiner, the furunculosis occurring in 
1948 was felt to be unrelated to the present lesions of the 
buttocks, although minor scar formations of the back and 
buttocks were reasonably attributed to the inservice boils 
and service connection was established therefor by December 
2005 action of the RO.

The record does not identify current disablement of the 
veteran involving boils or furuncles, other than that for 
which service connection has already been established.  As 
well, the existence of current disability with respect to 
staphylococcal infections is similarly lacking.  Moreover, 
competent evidence fails to identify a nexus between the 
claimed disorders of boils and staphylococcal infections and 
the veteran's period of military service.  That being the 
case, a grant of entitlement to service connection for either 
disorder is clearly not in order.  Hickson.  


ORDER

Service connection for boils or furuncles, other than 
scarring therefrom, is denied.  

Service connection for recurrent staphylococcal infections is 
denied.


REMAND

Further development is found to be needed with respect to the 
veteran's claims for service connection for hearing loss and 
otitis media and externa, based on the veteran's May 2006 
statement that he had submitted additional documentary 
evidence to the RO on April 19, 2006, from a Dr. Owens with 
respect to his claims for service connection for hearing loss 
and otitis.  Such evidence is not now a part of the veteran's 
claims folder and, if submitted as alleged, further action 
for its consideration by the RO and issuance of a 
supplemental statement of the case, pursuant to 38 C.F.R. 
§ 19.31 (2005), is mandated.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claims for 
service connection for bilateral hearing 
loss and otitis media and externa, as 
well as notice of the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable to these matters.  
The veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

2.  The records of Dr. Owens, dated April 
4, 2006, which the veteran proffers he 
submitted to the RO on April 19, 2006, 
must be located and made a part of the 
veteran's claims folder.  If such records 
cannot be located, the April 2006 records 
from Dr. Owens must be obtained by VA 
once authorization is received from the 
veteran and, then, once the records are 
obtained they must be included in the 
claims file. 

3.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's claimed 
bilateral hearing loss or otitis must be 
obtained for inclusion in his claims 
folder.  

4.  Lastly, the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and otitis media 
and externa must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


